Motion by appellants to stay respondents from terminating the eligible list No. 4100/73-343 for Police Captain in Nassau County and from establishing and implementing a new list for that position, pending determination of appeal from a judgment of the Supreme Court, Nassau County, entered May 24, 1972, or for a period of three months from April 12, 1972 or until said eligible list shall have been exhausted through promotions, whichever event shall occur sooner. Motion denied. The question of granting the relief requested, i.e., extending the eligible list only until July 12, 1972, is now moot. Hopkins, Acting P. J., Munder, Latham, Shapiro and Brennan, JJ., concur.